The opinion of the Court was delivered by
Johnston, Ch.
If there is any virtue in the doctrine that *319the adjudication of a matter by a competent Court is a barto the stirring the same subject in a.different forum, (a) the bill in this case has been properly disposed of; nor is it deemed necessary to add anything to the observations of the Chancellor.
It is argued for the appellant, however, that he was by the frame of his bill entitled to an account for, and repayment of, the monies paid by him in cash, and of course not covered by the plea put in, in relation to the note, nor excluded by the trial at law.
It is far from clear that the frame of his bill is such as to entitle him to an investigation of this matter; nor is it quite sure that he might not have obtained a remedy at law for this money, by way of discount. Be these matters as they may, his appeal, which merely claims an injunction of the suit at law, is not sufficient to raise the question argued.
It is ordered, that the appeal be dismissed, and the decree affirmed.
Dunkin and Warddaw, CC., concurred.

Decree affirmed.


 2 Hill, Ch. 214.